DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "sufficiently broad emission spectrum" in claim 2 is a relative term which renders the claim indefinite.  The term "sufficiently broad emission spectrum " is not defined by the claim, the specification does not provide a 
The claim does not disclose a range that is considered a “sufficiently broad emission spectrum”. 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 recites the limitation "standing wave" and "acquisition time"   in claim 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, in which claim 2 is dependent on, does not establish “standing wave” and “acquisition time”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the 
Claims 1-3, 5, 9-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzuang et al. (US 2017/0293046) hereinafter known as Tzuang, and further in view of Federici et al. (US 2004/0065831 which is the PG Pub of US 6,815,683 presented in Applicant’s IDS.) hereinafter known as Federici.
With regards to claim 1, Tzuang discloses a gigahertz/terahertz imaging system (Abstract), characterized in that it comprises:
-    a sensor of radiation coming from the object ([0019]; Fig. 1A; image sensor 110), which comprises an area sensitive to the radiation coming from a source [0020] and which emits an electrical signal representative of the intensity of the rays coming from the source and reaching the sensitive area of the sensor ([0019] [0020]; An image sensor that generates an electrical signal representative of the intensity of incoming rays is commonly known and utilized within the art.); and
-    at least one optical focusing system with aperture number (f-number) less than one ([0021][0025]; see Table 1A and 2A), situated on the optical path [0001][0019].
Tzuang discloses that the terahertz-gigahertz lens system may be used to focus terahertz-gigahertz waves reflected off or transmitted through an object to an image sensor [0001] and Fig. 1A shows incoming rays on the optical axis. Tzuang does not specifically disclose an incoherent source of rays having a frequency of which is between 0.075 THz and 10 THz for illuminating an object.
Federici discloses a THz imaging apparatus and methods examining a region of interest to determine the presence of specified compositions (Abstract). The reference teaches of imaging incoherent sources of THz radiation wherein the THz frequency range is within 0.1-10 THz [0024].
In view of Federici, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to utilize/modify the terahertz imaging system to observe incoherent source of THz rays having a frequency of which is between 0.075 THz and 10 THz which is transmitted or reflected of an object. The motivation is to gain the capability and flexibility of imaging incoherent THz radiation (transmitted or reflected from an object) from a broadband source such as the sun. 

With regards to claim 2, Tzuang, in view of Federici, discloses the device according to claim 1, wherein the source illuminates the object with a sufficiently broad emission spectrum to scan the standing wave in a period shorter than the sensor's acquisition time. (See the 112(b) rejection above.)(Federici; [0009])

With regards to claim 3, Tzuang, in view of Federici, discloses the device according to claim 1, wherein the incoherent source has a bandwidth of several GHz. (Federici; [0037]; 100-3000 MHz range corresponds to 0.1 GHz- 3 GHz)

With regards to claim 5, Tzuang, in view of Federici, discloses the device according to claim 1, wherein at least one optical system comprises an aspheric optical lens. (Tzuang; Abstract)

With regards to claim 9, Tzuang, in view of Federici, discloses the device according to claim 1, wherein at least one optical component of an optical system has an anti-reflective treatment comprising microstructures in the form of cones or craters. (Tzuang; [0018])

With regards to claim 10, Tzuang, in view of Federici, discloses the device according to claim 1, wherein at least one optical system comprises an optical lens (Tzuang; [0024]) and the incoherent source of rays is configured to illuminate the whole of the optical lens closest to said source (Tzuang; [0024]; Fig. 1A; see the rejection of claim 1).

With regards to claim 11, Tzuang, in view of Federici, discloses the device according to claim 1, wherein the emission frequency of the incoherent source of rays is modulated. (Federici; [0051])

With regards to claim 12, Federici disclose two External Cavity Diode Lasers [0036], however, Tzuang, in view of Federici, does not disclose the device according to claim 1, wherein the incoherent source of rays comprises a source of thermal-type noise in an IMPATT diode or resistor.
Oyama discloses an inspection device that utilizes a THz wave irradiation unit for irradiating a specimen with THz waves (Abstract). The reference discloses a THz wave oscillator that utilizes an IMPATT diode [0060] [0186].
In view of Oyama, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to exchange the 

With regards to claim 20, Tzuang, in view of Federici, discloses the device according to claim 1, which comprises at least one low-drift low-noise amplifier, which amplifies the signal over the dynamics of an analog-digital converter (Federici; [0052]).

Allowable Subject Matter
Claims 4, 6-8, 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 4, the prior art of record fails to disclose or reasonably suggest, the device according to claim 1, wherein the incoherent source has a bandwidth at least equal to 12 GHz at -100dB.

With regards to claim 6, the prior art of record fails to disclose or reasonably suggest, the device according to claim 5, wherein the scattering, as a percentage, for the indices of the materials used for the optical lens, over the frequency ranges of the source, is less than 1%.

With regards to claim 7, the prior art of record fails to disclose or reasonably suggest, the device according to claim 5, wherein the scattering, as a percentage, for the indices of the materials used for the optical lens, over the frequency ranges of the source, is 0.2% from 100 to 300 GHz .

With regards to claim 8, the prior art of record fails to disclose or reasonably suggest, the device according to claim 5, wherein the scattering, as a percentage, for the indices of the materials used for the optical lens, over the frequency ranges of the source, is 0.5% from 100 to 700 GHz .

With regards to claim 13, the prior art of record fails to disclose or reasonably suggest, the device according to claim 1, which comprises proximity electronics to polarize a nano-transistor comprising the photosensitive area, via a 

With regards to claim 13, the prior art of record fails to disclose or reasonably suggest, the device according to claim 1, wherein the photosensitive area is a nanotransistor, and the signal generated by the THz radiation is a continuous potential difference between the Drain and the Source of the nano-transistor measured in common or differential mode.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tzuang et al. (US 2018/0203212)
Withers et al. (US 2007/0257216)
Daly (US 2013/0021192)
Diebold et al. (US 2017/0250458)
Kukushkin et al. (US 2013/0161514)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884